NO. 12-08-00245-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

                                                  §           APPEAL FROM THE
IN THE INTEREST OF
                                                  §           COUNTY COURT AT LAW
H.D., A CHILD
                                                  §           RUSK COUNTY, TEXAS


                                   MEMORANDUM OPINION
                                          PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a). The trial court’s judgment terminating Appellant’s parental rights was signed
on April 1, 2008. The procedures for an accelerated appeal apply to an appeal in which the
termination of the parent-child relationship is in issue. TEX . FAM . CODE ANN . § 109.002(a) (Vernon
2002). Under rule of appellate procedure 26.1(b), the notice of appeal in an accelerated appeal must
be filed within twenty days after the judgment or other order is signed, i.e., April 21, 2008.
Appellant filed a motion for new trial on April 28, 2008 and a notice of appeal on May 29, 2008.
Filing a motion for new trial does not extend the time to perfect an accelerated appeal. TEX . R. APP.
P. 28.1. Therefore, Appellant’s notice of appeal was untimely because it was not filed on or before
April 21, 2008, and this court has no jurisdiction to consider the appeal.
       On June 17, 2008, this court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that his notice of appeal was untimely, and it informed him that unless the record
was amended on or before June 27, 2008 to establish the jurisdiction of this court, the appeal would
be dismissed. The deadline for responding to this court’s notice has expired, and Appellant has
neither responded to the notice nor established this court’s jurisdiction.


       Because this court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want of
jurisdiction. See TEX . R. APP. P. 42.3(a).
Opinion delivered June 30, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                           2